UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
BRICKLAYERS & TROWEL TRADES               )
INTERNATIONAL PENSION FUND,               )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                   Case No. 19-cv-02412 (APM)
                                          )
MASONRY CONTRACTING                       )
CORPORATION,                              )
                                          )
      Defendant.                          )
_________________________________________ )

                                  MEMORANDUM OPINION

        Before the court is Plaintiff Bricklayers & Trowel Trades International Pension Fund’s

Motion for Entry of Judgment by Default. See Pl.’s Mot. for Default J., ECF No. 7 [hereinafter

Pl.’s Mot.]. Having reviewed and considered Plaintiff’s Motion and the supporting evidence, the

Motion is granted.    The court will enter judgment against Defendant Masonry Contracting

Corporation in the amount of $23,802.35, with interest to accrue on this amount at the statutory

rate.

        Entry of default judgment is appropriate in this case. “To warrant a default judgment, the

defendant must be considered a totally unresponsive party, and its default plainly willful, reflected

by its failure to respond to the summons and complaint, the entry of a default, and the motion for

a default judgment.” Teamsters Local 639-Emp’rs Health Trust v. Boiler and Furnace Cleaners,

Inc., 571 F. Supp. 2d 101, 107 (D.D.C. 2008) (internal quotation marks omitted). That standard

is met here. Defendant failed to respond to Plaintiff’s Complaint and has not taken any other

action indicating an intent to defend itself in this matter. See generally Bricklayers & Trowel
Trades Int’l Pension Fund v. Masonry Contracting Corp., No. 1:19-cv-2412 (D.D.C. filed Aug. 9,

2019). Accordingly, the court finds that entry of default judgment is proper.

       The court also has made an “independent determination” of the sum to be awarded.

Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001). Under Section 515 of the Employee

Retirement Income Security Act (“ERISA”), “[e]very employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.” 29 U.S.C. § 1145. In an action concerning

delinquent contributions, ERISA directs the court to award the plan: (1) the unpaid contributions;

(2) interest on the unpaid contributions; (3) an amount equal to the greater of either interest on the

unpaid contributions or liquidated damages; (4) reasonable attorney’s fees and costs; and (5) other

appropriate relief. Id. § 1132(g)(2). “The unpaid contributions, interest, and liquidated damages

are considered ‘sums certain,’ because their calculations are mandated by ERISA and party

agreements.” Boland v. Yoccabel Const. Co., 293 F.R.D. 13, 18 (D.D.C. 2013); see also Flynn v.

Mastro Masonry Contractors, 237 F. Supp. 2d 66, 70 (D.D.C. 2002).               On the other hand,

attorney’s fees are not considered a “sum certain” because the reasonableness of the fees is a

“‘judgment call’ which only the Court can make.” Combs v. Coal & Mineral Mgmt. Servs., Inc.,

105 F.R.D. 472, 475 (D.D.C. 1984).

       Here, the court has considered the Declaration of David F. Stupar, Plaintiff’s Executive

Director, and the exhibits accompanying his declaration. See Decl. of David F. Stupar in Support

of Pl’.s Mot., ECF No. 7-3, at 2–33. The declaration and exhibits establish (1) the amount of

contributions owed based on actual reports submitted by Defendant and estimates of work

performed ($12,424.60); (2) the accrued interest on unpaid contributions ($1,039.15); and

                                                  2
(3) liquidated damages on unpaid contributions ($6,823.10). See id. ¶¶ 9–17; see also Summ. of

Damages for Default J., ECF No. 7-2. Additionally, the court has reviewed the Declaration of

Plaintiff’s counsel, Charles W. Gilligan, and the accompanying exhibits, see Decl. of Attorney’s

Fees and Legal Costs, ECF No. 7-3 at 34–47, and concludes that the requested attorney’s fees and

costs are fair and reasonable ($3,515.50). Plaintiff seeks no other “appropriate relief.”

        Accordingly, for the foregoing reasons, the court grants Plaintiff’s Motion for Entry of

Default Judgment, ECF No. 7, and, pursuant to Federal Rule of Civil Procedure 55(b)(1), will enter

Judgment in favor of Plaintiff in the amount of $23,802.35, with interest to accrue on this amount

at the statutory rate.

        A separate, appealable Judgment accompanies this Memorandum Opinion.




                                                     ______________________
Dated: January 9, 2020                                      Amit P. Mehta
                                                     United States District Judge




                                                 3